Robinson, J.
The plaintiff seeks to recover the amount of a promissory note, and asks the foreclosure of a mortgage on two lots in the city of Des Moines, given to secure the same. He also asks to have certain assessments made by appellant on the mortgaged property for sidewalk and sewer p urposes set aside as void, or declared to be junior to the mortgage. The abstract purports to contain all the evidence offered on the trial, together with objections " and rulings made and exceptions taken; but it does not claim that these matters *216were made a part of the record. Apppllee filed an additional abstract, in which he denies that a bill of exceptions was ever settled, signed or filed in this case; denies that the abstract of appellant is a full and correct abstract of the record, and denies that the abstract of appellant, and the additional . abstract of appellee, together, present a full and correct abstract of the record. Appellant filed an amendment to his abstract, but does not in any manner controvert the statements of the additional abstract. They must, therefore, be taken as true. Kearney v. Ferguson, 50 Iowa, 72 ; Burkhart v. Ball, 59 Iowa, 630 ; Richardson v. Hoyt, 60 Iowa, 70 ; State v. Tucker, 68 Iowa, 51 ; Maxwell v. La Brune, 68 Iowa, 690. This action is triable in this court de novo. A formal bill of exceptions is not required, but it should appear that the evidence offered in the district court was duly made a part of the record, and that the abstract submitted to us is full and correct, not only as to the evidence, but as to the entire record. Daniels v. Langdon, 52 Iowa, 741 ; Greer v. Dickey, 53 Iowa, 755 ; Gaylord v. Taft, 53 Iowa, 757 ; Hart v. Jackson, 57 Iowa, 76 ; Boyle v. Mallett, 67 Iowa, 516. Since it is not shown that we have a full and correct abstract of what should be of record, the case cannot be tried in this court. It is, therefore,
. Affirmed.